     Case 3:20-cr-00380-B Document 34 Filed 12/10/20                Page 1 of 2 PageID 141



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §       Case No.: 3:20-CR-380-B
                                              §
JASON SHEROD BALDWIN                          §

                  DEFENDANT’S CONSENT TO PROCEED BY WAY OF
                        VIDEO TELECONFERENCE (VTC)

       Undersigned counsel and the defendant, JASON SHEROD BALDWIN (“Mr. Baldwin”)

discussed the upcoming hearing before the Honorable U.S. Magistrate Judge David Horan. Mr.

Baldwin is aware that the purpose of the hearing is for Judge Horan to hear evidence as to

whether Mr. Baldwin’s pretrial release should be revoked. Mr. Baldwin is also aware that, in

light of the ongoing COVID-19 pandemic, the Court intends to hold the hearing by way of Video

Teleconference (VTC) but cannot do so absent Mr. Baldwin’s consent.

       After conferring with undersigned counsel, Mr. Baldwin chooses to consent to proceeding

by way of VTC. Mr. Baldwin knows that he has the right to appear in person with undersigned

counsel during the hearing and to consult privately with undersigned counsel during the hearing.

Mr. Baldwin is aware that, by granting his consent to proceed by way of VTC (for this hearing

only), he will be in a different location than the judge and undersigned counsel, and that could

potentially affect his ability to consult privately with undersigned counsel (although every effort

will be made to avoid this possibility).

       Mr. Baldwin is aware that, at the beginning of the hearing, the Court will question him

about this waiver to ensure that he is knowingly and intelligently giving up his right to appear in

person for the hearing. After conferring with Mr. Baldwin, undersigned counsel is of the belief

                                                                                          Page 1 of 2
    Case 3:20-cr-00380-B Document 34 Filed 12/10/20                Page 2 of 2 PageID 142



that he is competent to make this waiver and proceed with the hearing as scheduled. Furthermore,

undersigned counsel believes that Mr. Baldwin’s waiver is a knowing and intelligent one.



                                             Respectfully submitted,


                                             /s/ John M. Nicholson
                                             JOHN M. NICHOLSON
                                             Assistant Federal Public Defender
                                             Northern District of Texas
                                             Texas Bar # 24013240
                                             525 Griffin Street, Suite 629
                                             Dallas, Texas 75202
                                             Phone: (214) 767-2746
                                             Fax: (214) 767-2886
                                             Email: John_Nicholson@fd.org




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 12, 2020, I electronically filed the foregoing document

using the Court’s CM/ECF system, thereby providing service on attorneys of record.


                                                    /s/ John M. Nicholson
                                                    JOHN M. NICHOLSON




                                                                                        Page 2 of 2
